    Case: 2:19-cr-00053-EAS Doc #: 19 Filed: 03/29/19 Page: 1 of 3 PAGEID #: 75



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 UNITED STATES OF AMERICA,                              CASE NO. 2:19-CR-053
                                                        CHIEF JUDGE SARGUS
                Plaintiff,                              MAGISTRATE JUDGE JOLSON

        vs.

 ANDREW K. MITCHELL,

                Defendant.


     GOVERNMENT’S MOTION FOR PROTECTIVE ORDER FOR DOCUMENTS
                   PRODUCED DURING DISCOVERY

       The United States of America, by and through undersigned counsel, hereby requests that

the Court issue a protective order, pursuant to Federal Rule of Criminal Procedure 16(d)(1), for

documents produced during the course of discovery in this case.

       On March 7, 2019, the grand jury returned a seven-count Indictment against the defendant.

(ECF No. 3.) The defendant was arraigned on March 21, 2019. The United States has provided

its initial discovery production to defense counsel on March 29, 2019, which includes thousands

of pages of discovery. The United States will continue to comply with its ongoing discovery

obligations.

       Pursuant to Federal Rule of Criminal Procedure 16(d)(1), the Court may restrict inspection

of discovery for good cause shown. Throughout the investigation of this case, the United States

has collected numerous financial records from banking institutions and other sources. The records,

which are relevant to the prosecution of this case, contain sensitive and confidential information,

including, but not limited to: bank statements, social security numbers, and other personal
    Case: 2:19-cr-00053-EAS Doc #: 19 Filed: 03/29/19 Page: 2 of 3 PAGEID #: 76



identification information of both the defendant and the victims. Given the voluminous nature of

the discovery in this case and the short period of time for the United States to produce discovery

to defense, redaction of this information is unduly burdensome. More significantly, it may prevent

the defendant from having full and complete access to information necessary to assess the United

States’s evidence.

        The United States, therefore, requests that the Court issue a protective order for these

confidential documents, stating that any confidential financial and/or identification information

produced pursuant to the United States’s discovery obligations be used only for purposes of

defense preparation and that distribution of such materials be made only for such purposes. The

United States has conferred with counsel for the defendant, who has no objection to the issuance

of such an order as proposed.


                                                    Respectfully submitted,

                                                    BENJAMIN C. GLASSMAN
                                                    United States Attorney


                                                    s/Jessica H. Kim
                                                    JESSICA H. KIM (0087831)
                                                    KEVIN W. KELLEY (0042406)
                                                    Assistant United States Attorneys
                                                    303 Marconi Boulevard, Suite 200
                                                    Columbus, Ohio 43215
                                                    Office: (614) 469-5715
                                                    Fax: (614) 469-5653
                                                    E-mail: Jessica.Kim@usdoj.gov




                                                2
    Case: 2:19-cr-00053-EAS Doc #: 19 Filed: 03/29/19 Page: 3 of 3 PAGEID #: 77



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served this 29th day of March 2019,

electronically on all counsel of record.

                                                 s/Jessica H. Kim
                                                 JESSICA H. KIM (0087831)
                                                 Assistant United States Attorney




                                             3
